Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered June 27, 2011, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
The motion court correctly determined that the City of New York was an improper party to the action (see e.g. Perez v City of New York, 41 AD3d 378 [1st Dept 2007], lv denied 10 NY3d 708 [2008]). The motion court also correctly determined that to the extent plaintiff challenged the unsatisfactory rating she received following the 2007-2008 school year, those allegations were time-barred (Education Law § 3813 [2-b]). To the extent plaintiff sought to challenge the unsatisfactory rating she received in 2009, those allegations are barred as a result of her failure to file a notice of claim (Education Law § 3813 [1]). Concur — Tom, J.P., Mazzarelli, Saxe, Catterson and DeGrasse, JJ.